Citation Nr: 0111092	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  00-10 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
respiratory disorder.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from April 17, 1944, 
to April 25, 1944.   

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.  In that determination, the RO held that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a respiratory disorder (classified 
by the veteran as spots on the lungs).



FINDINGS OF FACT

1.  In July 1944, the RO denied the veteran's claim for 
service connection for a lung disability.  

2.  The veteran was informed of the RO rating decision in 
August 1944 and did not file a notice of disagreement.  

3.  The evidence submitted since the July 1944 RO rating 
decision denying service connection for a lung disorder is 
new, but is not so significant that it must be considered in 
conjunction with other evidence in order to fairly decide the 
merits of the claim.  


CONCLUSIONS OF LAW

1.  The July 1944 decision denying service connection for a 
respiratory (lung) disorder is final.  38 U.S.C.A. § 7105 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.104(a) (2000).  

2.  Evidence submitted since the RO's adverse determination 
in July 1944 is not new and material, and the claim for 
entitlement to service connection for a respiratory disorder 
is not reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.156(a) (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In July 1944, the RO denied the veteran's claim for service 
connection for a lung disorder.  The veteran was notified of 
the RO's determination in August 1944, but did not file a 
notice of disagreement in regard thereto, and the July 1944 
rating action became final.  

At the time of the July 1944 rating action, the evidence of 
record consisted of a pre enlistment examination conducted on 
January 4, 1944.  That examination report noted that the 
lungs were normal and that a chest X-ray was negative.  On 
the day that the veteran entered active duty on April 17, 
1944, X-rays of the lungs showed multiple disseminated 
calcified tuberculosis throughout both lung fields and 
bilateral calcified hilar glands, which were irregular and 
granular in appearance.  It was indicated that the veteran 
was disqualified from entrance into active service by the 
chest X-ray findings, and on April 25, 1944 he was discharged 
from service. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant and, which by itself, or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. 3.156(a).  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by active 
service.  38 U.S.C.A. §  1110 (West 1991).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is clear and 
unmistakable evidence that the increase in disability is due 
to the natural progress of the disease. 38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306 (2000).


The evidence received since the July 1944 rating decision 
consists of private medical records dated in October 1998 and 
February 1999.  X-rays of the veteran's lungs dated in 
October 1998 show calcified lymph nodes and probable 
pulmonary granuloma which were felt to be related to previous 
exposure to tuberculosis.  In a statement dated in February 
1999, the veteran's private doctor forwarded the October 1998 
chest X-ray and noted that the veteran was asymptomatic.  The 
Board finds that this evidence is new in that it was not 
previously before the RO in July 1944.  However, these 
medical records are not material.  In July 1944, the RO 
determined that the evidence did not show that any pathology 
of the lungs was incurred in or aggravated by service.  The 
medical records received subsequent to the prior rating 
action confirm that the veteran has a current lung disorder 
and indicate that the lung disorder may possibly be related 
to previous exposure to tuberculosis.  These records, 
however, do not provide any indication that the respiratory 
pathology noted on the day the veteran technically entered 
active service, increased in severity during the approximate 
one week period that he was being processed for and was 
discharged from service.  Thus, this evidence is not so 
significant that it must be considered in conjunction with 
other evidence in order to fairly decide the merits of the 
claim.  Therefore, the claim for service connection for a 
respiratory disorder is not reopened.  38 C.F.R. § 3.156(a).


ORDER

As new and material evidence has not been presented to reopen 
a claim of service connection for a respiratory disorder, the 
appeal as to this issue is denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 

